

Exhibit 10.1


INVESTMENT MANAGEMENT TRUST AGREEMENT


This agreement (“Agreement”) is made as of October 24, 2011 by and between
Committed Capital Acquisition Corporation (the “Company”), a Delaware
corporation, and Continental Stock Transfer & Trust Company (“Trustee”) located
at 17 Battery Place, New York, New York 10004.  Capitalized terms used herein
and not otherwise defined shall have the meanings set forth in the Registration
Statement.


WHEREAS, the Company’s initial registration statement, as amended, on Form S-1,
No. 333-174599 (the “Registration Statement”), for its initial public offering
of securities (“IPO”) has been declared effective as of the date hereof by the
Securities and Exchange Commission (“Commission”); and


WHEREAS, Broadband Capital Management LLC (“BCM”) is acting as the
representative of the underwriters in the IPO pursuant to an underwriting
agreement (the “Underwriting Agreement”); and


WHEREAS, as described in the Registration Statement, and in accordance with the
Company’s Amended and Restated Certificate of Incorporation (the “Certificate of
Incorporation”), $25,000,000 of the gross proceeds of the IPO ($28,750,000, if
the underwriters’ over-allotment option is exercised in full) will be delivered
to the Trustee to be deposited and held in a trust account (the “Trust Account”)
for the benefit of the Company and the holders of the Company’s shares of common
stock, par value $0.0001 per share (the “Common Stock”), issued in the IPO as
hereinafter provided and, in the event the Units are registered in Colorado,
pursuant to Section 11-51-302(6) of the Colorado Revised Statutes (the “Colorado
Statute”, a copy of which is attached to this Agreement and expressly made a
part hereof) (the aggregate amount to be delivered to the Trustee will be
referred to herein as the “Property”; the public stockholders for whose benefit
the Trustee shall hold the Property will be referred to as the “Public
Stockholders”; and the Public Stockholders and the Company will be referred to
together as the “Beneficiaries”); and


WHEREAS, the expenses of the Company relating to the IPO and its initial
acquisition of one or more operating business or assets through a merger,
capital stock exchange, asset acquisition, stock purchase, reorganization,
exchangeable share transaction or other similar business transaction (the
“Initial Business Transaction”) will be covered solely by loans made from time
to time by BCM and interest accrued on the Property in the Trust Account; and


WHEREAS, the Company and the Trustee are entering into this Agreement to set
forth the terms and conditions pursuant to which the Trustee shall hold the
Property.


NOW THEREFORE, IT IS AGREED:


1.           Agreements and Covenants of Trustee.  The Trustee hereby agrees and
covenants to:
 
(a)           Hold the Property in trust for the Beneficiaries in accordance
with the terms of this Agreement, including the terms of Section 11-51-302(6) of
the Colorado Statute, in Trust Accounts which shall be established by the
Trustee at JP Morgan Chase Bank, NA and at a brokerage institution selected by
the Trustee that is reasonably satisfactory to the Company;

 
- 1 -

--------------------------------------------------------------------------------

 


(b)           Manage, supervise and administer the Trust Account subject to the
terms and conditions set forth herein;


(c)           In a timely manner, upon the instruction of the Company, to invest
and reinvest the Property in United States “government securities” within the
meaning of Section 2(a)(16) of the Investment Company Act of 1940, as amended,
having a maturity of 180 days or less, as determined by the Company, and/or in
any open ended investment company that holds itself out as a money market fund
selected by the Company meeting the conditions of paragraphs (c)(2), (c)(3) and
(c)(4) of Rule 2a-7 promulgated under the Investment Company Act of 1940, as
determined by the Company;


(d)           Collect and receive, when due, all principal and income arising
from the Property, which shall become part of the “Property,” as such term is
used herein;


(e)           Notify the Company of all communications received by it with
respect to any Property requiring action by the Company;


(f)           Supply any necessary information or documents as may be requested
by the Company in connection with the Company’s preparation of its tax returns;


(g)           Participate in any plan or proceeding for protecting or enforcing
any right or interest arising from the Property if, as and when instructed by
the Company to do so, so long as the Company shall have advanced funds
sufficient to pay the Trustee’s expenses incident thereto.


(h)           Render to the Company, and to such other person as the Company may
instruct, monthly written statements of the activities of, and amounts in, the
Trust Account, reflecting all receipts and disbursements of the Trust Account;
and


(i)           Commence liquidation of the Trust Account only after and promptly
after receipt of, and only in accordance with, the terms of a letter
(“Termination Letter”), in a form substantially similar to that attached hereto
as either Exhibit A or  Exhibit B hereto, signed on behalf of the Company by an
executive officer, and complete the liquidation of the Trust Account and
distribute the Property in the Trust Account only as directed by the Company;
provided, however, that in the event that a Termination Letter has not been
received by the Trustee by 11:59 p.m., New York City time, on the 21-month
anniversary of the date of effectiveness of the Registration Statement for the
IPO (the “Effective Date”) (or the 24-month anniversary of the Effective Date if
a letter of intent or a definitive agreement has been executed within 21 months
from the Effective Date and the Initial Business Transaction has not been
completed within such 21-month period) (“Termination Date”), the Trust Account
shall be liquidated as soon as practicable thereafter in accordance with the
procedures set forth in the Termination Letter attached as Exhibit B hereto and
distributed to the Public Stockholders of record at the close of trading (4:00
p.m., New York City time) on the applicable Termination Date.  If on the
21-month anniversary of the Effective Date the Company has executed a letter of
intent or a definitive agreement in respect of an Initial Business Transaction,
but such Initial Business Transaction has not been consummated prior to such
date, the Company shall provide the Trustee with a written notice of such fact
(which may be via facsimile or electronic mail). For the purposes of clarity,
any transmission of such Termination Letter electronically, whether by
facsimile, electronic mail (e-mail), PDF or otherwise, shall constitute an
original of such Termination Letter or other notice hereunder.

 
- 2 -

--------------------------------------------------------------------------------

 


2.           Limited Distributions of Income from Trust Account.


(a)           Upon written request from the Company, which may be given from
time to time in a form substantially similar to that attached hereto as Exhibit
C, and subject to the limitations set forth in this Agreement, the Trustee shall
distribute to the Company by wire transfer from the Trust Account the amount
necessary to cover any income or franchise tax obligation owed by the Company
and, to the extent there is not sufficient cash in the Trust Account to pay such
income or franchise tax obligation, liquidate such assets held in the Trust
Account as shall be designated by the Company in writing to make such
distribution.


(b)           Subject to the limitations set forth in this Agreement, the
Company may withdraw funds from the Trust Account for working capital purposes
by delivery of Exhibit C to the Trustee.


(c)           The distributions referred to in Sections 2(a) and 2(b) shall be
made only from income collected on the Property. In no event shall the payments
authorized by Sections 2(a) and 2(b) cause the amount in the Trust Account to
fall below the amount initially deposited into the Trust Account.  Except as
provided in Sections 2(a) and 2(b) above, no other distributions from the Trust
Account shall be permitted except in accordance with Section 1(i) hereof.


(d)           The written request of the Company referenced above shall
constitute presumptive evidence that the Company is entitled to such funds, and
the Trustee has no responsibility to look beyond said request.


3.           Agreements and Covenants of the Company.  The Company hereby agrees
and covenants to:


(a)           Give all instructions to the Trustee hereunder in writing or the
electronic equivalent, signed by the Company’s Chief Executive Officer and
President or Secretary and as specified in Section 1(i).  In addition, except
with respect to its duties under Sections 1(i), 2(a) and 2(b) above, the Trustee
shall be entitled to rely on, and shall be protected in relying on, any verbal,
electronic or telephonic advice or instruction which it in good faith believes
to be given by any one of the persons authorized above to give written
instructions, provided that the Company shall promptly confirm such instructions
in writing;


(b)           Subject to the provisions of Section 5, hold the Trustee harmless
and indemnify the Trustee from and against, any and all expenses, including
reasonable counsel fees and disbursements, or loss suffered by the Trustee in
connection with any action taken by the trustee hereunder or any claim,
potential claim, action, suit or other proceeding brought against the Trustee
involving any claim, or in connection with any claim or demand which in any way
arises out of or relates to this Agreement, the services of the Trustee
hereunder, or the Property or any income earned from investment of the Property,
except for expenses and losses resulting from the Trustee’s bad faith, gross
negligence or willful misconduct.  Promptly after the receipt by the Trustee of
notice of demand or claim or the commencement of any action, suit or proceeding,
pursuant to which the Trustee intends to seek indemnification under this
section, it shall notify the Company in writing of such claim (hereinafter
referred to as the “Indemnified Claim”).  The Trustee shall have the right to
conduct and manage the defense against such Indemnified Claim, provided, that
the Trustee shall obtain the prior written consent of the Company with respect
to the selection of counsel, which consent shall not be unreasonably
withheld.  The Trustee may not agree to settle any Indemnified Claim without the
prior written consent of the Company, which consent shall not be unreasonably
withheld.  The Company may participate in such action with its own counsel;

 
- 3 -

--------------------------------------------------------------------------------

 


(c)           Pay the Trustee the fees set forth on Schedule A hereto;


(d)           In connection with the vote, if any, of the Company’s stockholders
regarding an Initial Business Transaction, provide to the Trustee an affidavit
or certificate of a firm regularly engaged in the business of soliciting proxies
and/or tabulating stockholder votes verifying the vote of the Company’s
stockholders regarding such Initial Business Transaction; and


(e)           In the event that the Company directs the Trustee to commence
liquidation of the Trust Account pursuant to Section 1(i), the Company agrees
that it will not direct the Trustee to make any payments that are not
specifically authorized by this Agreement.


4.           Limitations of Liability.


(a)           The Trustee shall have no responsibility to take (and shall have
no liability for taking) any of the following actions:


(1)           In its capacity as Trustee, perform duties, inquire or otherwise
be subject to the provisions of any agreement or document (and no such
obligations shall be implied), other than this Agreement and that which is
expressly set forth herein;


(2)           Take any action with respect to the Property, other than as
directed in Sections 1 and 2 hereof, and the Trustee shall have no liability to
any party except for liability arising out of its own bad faith, gross
negligence or willful misconduct;


(3)           Institute any proceeding for the collection of any principal and
income arising from, or institute, appear in or defend any proceeding of any
kind with respect to, any of the Property, unless and until it shall have
received written instructions from the Company given as provided herein to do so
and the Company shall have advanced to it funds sufficient to pay any expenses
incident thereto;


(4)           Change the investment of any Property, other than in compliance
with Section 1(c);


(5)           Refund any depreciation in principal of any Property for so long
as the Property was held in the Trust Account in accordance with the terms of
this Agreement;


(6)           Assume that the authority of any person designated by the Company
to give instructions hereunder shall not be continuing unless provided otherwise
in such designation, or unless the Company shall have delivered a written
revocation of such authority to the Trustee;

 
- 4 -

--------------------------------------------------------------------------------

 


(7)           Verify the correctness of the information set forth in the
Registration Statement or to confirm or assure that any acquisition made by the
Company or any other action taken by it is as contemplated by the Registration
Statement;


(8)           Prepare, execute and file tax reports, income or other tax returns
and pay any taxes with respect to income and activities relating to the Trust
Account, regardless of whether such tax is payable by the Trust Account or the
Company (including but not limited to income tax obligations), it being
expressly understood that as set forth in Section 2(a), if there is any income
or other tax obligation relating to the Trust Account or the Property in the
Trust Account, as determined from time to time by the Company and regardless
of  whether such tax is payable by the Company or the Trust, at the written
instruction of the Company, the Trustee shall make funds available in cash from
the Property in the Trust Account an amount specified by the Company as owing to
the applicable taxing authority, which amount shall be paid directly to the
Company by electronic funds transfer, account debit or other method of payment,
and the Company shall forward such payment to the taxing authority;


(9)           Pay or report any taxes on behalf of the Trust Account other than
pursuant to Section 2(a); and


(10)         Verify calculations, qualify or otherwise approve Company requests
for distributions pursuant to Sections 1(i), 2(a) or 2(b).


(b)           The Trustee shall not be liable for taking any actions in
accordance with Section 4(a) above. Furthermore, the Trustee shall not be liable
to the other parties hereto or to anyone else for any action taken or omitted by
it, or any action suffered by it to be taken or omitted, in good faith and in
the exercise of its own best judgment, except for its gross negligence or
willful misconduct and except in breach of the terms of this Agreement.  The
Trustee may rely conclusively and shall be protected in acting upon any order,
judgment, instruction, notice, demand, certificate, opinion or advice of counsel
(including counsel chosen by the Trustee, (which counsel may be company
counsel), statement, instrument, report or other paper or document (not only as
to its due execution and the validity and effectiveness of its provisions, but
also as to the truth and acceptability of any information therein contained)
which is believed by the Trustee, in good faith, to be genuine and to be signed
or presented by the proper person or persons.  The Trustee shall not be bound by
any notice or demand, or any waiver, modification, termination or rescission of
this Agreement or any of the terms hereof, unless evidenced by a written
instrument delivered to the Trustee signed by the proper party or parties and,
if the duties or rights of the Trustee are affected, unless it shall give its
prior written consent thereto;


5.           No Right of Set-Off.  The Trustee waives any right of set-off or
any right, title, interest or claim of any kind that the Trustee may have
against the Property held in the Trust Account.  In the event the Trustee has a
claim against the Company under this Agreement, including, without limitation,
under Section 3(b), the Trustee will pursue such claim solely against the
Company and not against the Property held in the Trust Account.

 
- 5 -

--------------------------------------------------------------------------------

 


6.           Termination.  This Agreement shall terminate as follows:


(a)           If the Trustee gives written notice to the Company that it desires
to resign under this Agreement, the Company shall use its reasonable efforts to
locate a successor trustee, during which time the Trustee shall act in
accordance with this Agreement.  At such time that the Company notifies the
Trustee that a successor trustee has been appointed by the Company and has
agreed to become subject to the terms of this Agreement, the Trustee shall
transfer the management of the Trust Account to the successor trustee,
including, but not limited to, the transfer of copies of the reports and
statements relating to the Trust Account, whereupon this Agreement shall
terminate; provided, however, that, in the event that the Company does not
locate a successor trustee within ninety days of receipt of the resignation
notice from the Trustee, the Trustee may submit an application to have the
Property deposited with any court in the State of New York or with the United
States District Court for the Southern District of New York and upon such
deposit, the Trustee shall be immune from any liability whatsoever; or


(b)           At such time that the Trustee has completed the liquidation of the
Trust Account in accordance with the provisions of Section 1(i) hereof, and
distributed the Property in accordance with the provisions of the Termination
Letter, this Agreement shall terminate except with respect to Section 3(b).


7.           Miscellaneous.


(a)           The Company and the Trustee each acknowledge that the Trustee will
follow the security procedures set forth below with respect to funds transferred
from the Trust Account.  The Company and the Trustee will each restrict access
to confidential information relating to such security procedures to authorized
persons.  Each party must notify the other party immediately if it has reason to
believe unauthorized persons may have obtained access to such information, or of
any change in its authorized personnel.  In executing funds transfers, the
Trustee will rely upon all information supplied to it by the Company, including,
account names, account numbers, and all other identifying information relating
to a beneficiary, beneficiary’s bank or intermediary bank. The Trustee shall not
be liable for any loss, liability or expense resulting from any error in the
information or transmission of the wire.
 
(b)           This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction.  It may be executed in several
original or facsimile counterparts, each one of which shall constitute an
original, and together shall constitute but one instrument.
 
 
(c)           This Agreement contains the entire agreement and understanding of
the parties hereto with respect to the subject matter hereof.  Except for
Sections 1(i), 2(a), 2(b) and 2(c) (which may not be modified, amended or
deleted without the affirmative vote of 65% of the then outstanding shares of
Common Stock except that no such amendment will affect any Public Stockholder
who has not consented to any extension to the time he would be entitled to a
return of his pro rata amount in the Trust Account), this Agreement or any
provision hereof may only be changed, amended or modified (other than to correct
a typographical error) by a writing signed by each of the parties hereto.  As to
any claim, cross-claim or counterclaim in any way relating to this Agreement,
each party waives the right to trial by jury and the right to set-off as a
defense.  The Trustee may request an opinion from Company counsel as to the
legality of any proposed amendment as a condition to its executing such
amendment.
 
(d)           The parties hereto consent to the personal jurisdiction and venue
of any state or federal court located in the City of New York, Borough of
Manhattan, for purposes of resolving any disputes hereunder.

 
- 6 -

--------------------------------------------------------------------------------

 


(e)           Unless otherwise specified herein, any notice, consent or request
to be given in connection with any of the terms or provisions of this Agreement
shall be in writing and shall be sent by express mail or similar private courier
service, by certified mail (return receipt or delivery confirmation requested),
by hand delivery or by electronic  or facsimile transmission:


if to the Trustee, to:


Continental Stock Transfer
& Trust Company
17 Battery Place
New York, New York 10004
Attn:  Steven G. Nelson, Chairman, and
Frank A. DiPaolo, CFO
Fax No.:  (212) 509-5150


if to the Company, to:


Committed Capital Acquisition Corporation
c/o Broadband Capital Management LLC
712 Fifth Avenue, 22nd Floor
New York, NY 10019
Attn:  Michael Rapoport
Fax No.:  (212) 702-9830


with a copy to (which shall not constitute notice):


Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.
666 Third Avenue
New York, NY 10017
Fax: 212-692-6732
Attn:  Jeffrey P. Schultz, Esq.


(e)           This Agreement may not be assigned by the Trustee without the
prior written consent of the Company.


(f)           Each of the Trustee and the Company hereby represents that it has
the full right and power and has been duly authorized to enter into this
Agreement and to perform its respective obligations as contemplated
hereunder.  The Trustee acknowledges and agrees that it shall not make any
claims or proceed against the Trust Account, including by way of set-off, and
shall not be entitled to any funds in the Trust Account under any
circumstance.  In the event that the Trustee has a claim against the Company
under this Agreement, the Trustee will pursue such claim solely against the
Company and not against the Property held in the Trust Account.


(g)          This Agreement is the joint product of the Trustee and the Company
and each provision hereof has been subject to the mutual consultation,
negotiation and agreement of such parties and shall not be construed for or
against any party hereto


(h)         This Agreement may be executed in any number of counterparts, each
of which shall be deemed to be an original, but all such counterparts shall
together constitute one and the same instrument.  Delivery of a signed
counterpart of this Agreement by facsimile or electronic transmission shall
constitute valid and sufficient delivery thereof.

 
- 7 -

--------------------------------------------------------------------------------

 


(i)          The parties hereto have participated jointly in the negotiation and
drafting of this Agreement. If an ambiguity or question of intent or
interpretation arises, this Agreement will be construed as if drafted jointly by
the parties hereto and no presumption or burden of proof will arise favoring or
disfavoring any party hereto because of the authorship of any provision of this
Agreement. The words “include,” “includes,” and “including” will be deemed to be
followed by “without limitation.” Pronouns in masculine, feminine, and neuter
genders will be construed to include any other gender, and words in the singular
form will be construed to include the plural and vice versa, unless the context
otherwise requires. The words “this Agreement,” “herein,” “hereof,” “hereby,”
“hereunder,” and words of similar import refer to this Agreement as a whole and
not to any particular subdivision unless expressly so limited. The parties
hereto intend that each representation, warranty, and covenant contained herein
will have independent significance. If any party hereto has breached any
representation, warranty, or covenant contained herein in any respect, the fact
that there exists another representation, warranty or covenant relating to the
same subject matter (regardless of the relative levels of specificity) which
such party hereto has not breached will not detract from or mitigate the fact
that such party hereto is in breach of the first representation, warranty, or
covenant.


(j)          The Company has also retained the Trustee to serve as its stock
transfer agent and warrant agent and shall pay the fees set forth in Schedule A
for such services.  Additionally, the Trustee has agreed to provide all
services, including, but not limited to: the mailing of proxy or tender
documents to registered holders, all wires in connection with an Initial
Business Transaction and maintaining the official record of stockholder voting
(if applicable).


[Signature page follows]

 
- 8 -

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have duly executed this Investment Management
Trust Agreement as of the date first written above.


CONTINENTAL STOCK TRANSFER
& TRUST COMPANY, as Trustee
 
By:
/s/ Frank A. DiPaolo
 
Name: Frank A. DiPaolo
Title:  CFO
 
COMMITTED CAPITAL ACQUISITION CORPORATION
 
By:
/s/ Michael Rapoport
 
Name: Michael Rapoport
Title:  President



[Investment Management Trust Agreement]


 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE A


Fee Item
 
Time and method of payment 
 
Amount
IPO closing fee
 
Consummation of IPO by wire transfer of funds
 
$3,500
Annual trustee fee
 
Upon execution of the IMTA and at each anniversary
 
$5,000.00
         
Share transfer agent fee
 
Monthly by check or wire transfer of funds
 
$200
Warrant agent fee
 
Monthly by check or wire transfer of funds
 
$200
All services in connection with an Initial Business Transaction and/or all
services in connection with liquidation of Trust Account if no Initial Business
Transaction is consummated.
 
Upon final liquidation of the Trust Account but, if no Business Transaction is
consummated, only from interest earned on the Property or from the Company by
wire transfer of funds.
 
Prevailing rates after consultation with the issuer and its counsel at the time
of an Initial Business Transaction. The minimum fee shall be $5,000.

 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT A


[Letterhead of Company]
[Insert date]


Continental Stock Transfer & Trust Company
17 Battery Place
New York, New York 10004
Attn:  Steven Nelson and Frank Di Paolo


Re:           Trust Account No. [     ]   - Termination Letter


Gentlemen:


Pursuant to Section 1(i) of the Investment Management Trust Agreement, between
Committed Capital Acquisition Corporation (“Company”) and Continental Stock
Transfer & Trust Company, dated as of October 24, 2011 (“Trust Agreement”), this
is to advise you that the Company has entered into an agreement with [       ]
(the “Target Businesses”) to consummate an Initial Business Transaction with the
Target Businesses on or before [         ] (the “Consummation Date”). This
letter shall serve as the notice required with respect to the Initial Business
Transaction. Capitalized words used herein and not otherwise defined shall have
the meanings ascribed to them in the Trust Agreement.
 
In accordance with the terms of the Trust Agreement, we hereby authorize you to
liquidate the Trust Account investments on [       ] and to transfer the entire
proceeds to the above referenced Trust checking account at [          ] to the
effect that, on the Consummation Date, all of the funds held in the Trust
Account will be immediately available for transfer to the account or accounts
that the Company shall direct on the Consummation Date.  It is acknowledged and
agreed that while the funds are on deposit in the Trust checking account
awaiting distribution, the Company will not earn any interest or dividends.
 
On or before the Consummation Date: (i) counsel for the Company shall deliver to
you (a) an affidavit which verifies the vote of the Company’s stockholders in
connection with the Initial Business Transaction (if applicable)1, (b) written
notification that the Initial Business Transaction has been consummated or will,
concurrently with your transfer of funds to the accounts as directed by the
Company, be consummated and (c) notice that the provisions of Section
11-51-302(6) and Rule 51-3.4 of the Colorado Statute have been met (if
applicable), and (ii) the Company shall deliver to you written instructions with
respect to the transfer of the funds held in the Trust Account (“Instruction
Letter”). You are hereby directed and authorized to transfer the funds held in
the Trust Account immediately upon your receipt of the counsel’s letter and the
Instruction Letter in accordance with the terms of the Instruction Letter. In
the event that certain deposits held in the Trust Account may not be liquidated
by the Consummation Date without penalty, you will notify the Company of the
same and the Company shall direct you as to whether such funds should remain in
the Trust Account and be distributed after the Consummation Date to the Company
or be distributed immediately and the penalty incurred. Upon the distribution of
all the funds in the Trust Account pursuant to the terms hereof, the Trust
Agreement shall be terminated.
 

--------------------------------------------------------------------------------

1 Only if shareholder vote held

 
 

--------------------------------------------------------------------------------

 

In the event the Initial Business Transaction is not consummated by 11:59 p.m.
on the Consummation Date and we have not notified you of a new Consummation
Date, then the funds held in the Trust checking account shall be reinvested as
provided for by the Trust Agreement as soon as practicable thereafter.


Very truly yours,
 
COMMITTED CAPITAL ACQUISITION CORPORATION
 
By:
  
 
Name:
Title:



CC:          Broadband Capital Management LLC


 
 

--------------------------------------------------------------------------------

 


EXHIBIT B
 
[Letterhead of Company]
 
[Insert date]


Continental Stock Transfer & Trust Company
17 Battery Place
New York, New York 10004
Attn:  Steven Nelson and Frank Di Paolo


Re:           Trust Account No. [    ]   -       Termination Letter


Gentlemen:


Pursuant to Section 1(i) of the Investment Management Trust Agreement, between
Committed Capital Acquisition Corporation (“Company”) and Continental Stock
Transfer & Trust Company (“Trustee”), dated as of October 24, 2011 (“Trust
Agreement”), this is to advise you that the Company has been unable to effect an
Initial Business Transaction with a Target Company within the time frame
specified in the Company’s Amended and Restated Certificate of Incorporation
(“Certificate of Incorporation”), as described in the Company’s prospectus
relating to its IPO. Capitalized words used herein and not otherwise defined
shall have the meanings ascribed to them in the Trust Agreement.


In accordance with the terms of the Trust Agreement, we hereby authorize you to
liquidate the Trust Account on [      ] and to transfer the total proceeds to
the Trust checking account at [         ] for distribution to the stockholders.
The Company has selected [       ] as the record date for the purpose of
determining the stockholders entitled to receive their pro rata share of the
liquidation proceeds.  You agree to be the paying agent of record and in your
separate capacity as paying agent, to distribute said funds directly to the
Company’s stockholders (other than with respect to the initial, or insider,
shares) in accordance with the terms of the Trust Agreement, the Certificate of
Incorporation and the fee set forth on Schedule A.   Upon the distribution of
all of the funds in the Trust Account, your obligations under the Trust
Agreement shall be terminated.


Very truly yours,
 
COMMITTED CAPITAL ACQUISITION CORPORATION
 
By:
  
 
Name:
Title:



CC:           Broadband Capital Management LLC

 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
[Letterhead of Company]
 
[Insert date]


Continental Stock Transfer
& Trust Company
17 Battery Place, 8th Floor
New York, New York 10004
Attn:  Steven Nelson and Frank DiPaolo


Re:           Trust Account No. [    ]


Gentlemen:


Pursuant to Section [2(a) or 2(b)] of the Investment Management Trust Agreement,
between Committed Capital Acquisition Corporation (“Company”) and Continental
Stock Transfer & Trust Company, dated as of October 24, 2011 (“Trust
Agreement”), the Company hereby requests that you deliver to the Company
$_______ of the interest income earned on the Property as of the date hereof.
The Company needs such funds [to pay for the tax obligations as set forth on the
attached tax return or tax statement] or [for working capital purposes].  In
accordance with the terms of the Trust Agreement, you are hereby directed and
authorized to transfer (via wire transfer) such funds promptly upon your receipt
of this letter to the Company’s operating account at:


[WIRE INSTRUCTION INFORMATION]


COMMITTED CAPITAL ACQUISITION CORPORATION
 
By:
  
 
Name:
Title:


 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT D


AUTHORIZED INDIVIDUAL(S)
  AUTHORIZED
FOR TELEPHONE CALL BACK
  TELEPHONE NUMBER(S)        
Company:
             
Committed Capital Acquisition Corporation
     
c/o Broadband Capital Management LLC
     
712 Fifth Avenue, 22nd Floor
     
New York, NY 10019
     
Attn:
Michael Rapoport, President
   
(212) 759-2020
 
Philip Wagenheim, Secretary
   
(212) 759-2020
         
Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.
     
666 Third Avenue
     
New York, NY 10017
     
Attn:
Jeffrey P. Schultz, Esq.
   
(212) 935-3000
 
Bryan Yoon, Esq.
   
(212) 935-3000
       
Trustee:
             
Continental Stock Transfer & Trust Company
     
17 Battery Place
     
New York, New York 10004
     
Attn:
Frank Di Paolo, CFO
   
(212) 509-4000

 
 
 

--------------------------------------------------------------------------------

 